Citation Nr: 9935111	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for 
the cause of the veteran's death, claimed to have resulted 
from VA medical care.  


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from September 1942 
to April 1946.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

With respect to the issue of service connection for the cause 
of the veteran's death, the present appeal arises from an 
August 1997 rating action, in which the RO denied the 
appellant's claim.  The appellant filed an NOD in September 
1997, and the RO issued an SOC in November 1997.  The 
appellant filed a substantive appeal in December 1997.  A 
supplemental statement of the case (SSOC) was issued in 
September 1999.  

The issue as to entitlement to dependency and indemnity 
compensation benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for the cause of the veteran's death, claimed to have 
resulted from VA medical care, is addressed in the Remand 
portion of this decision.






FINDINGS OF FACT

1. The veteran died in July 1997, at which time he was 
service connected for a duodenal ulcer, rated as 10 
percent disabling from March 1955.  He was 74 years of 
age.

2. The Certificate of the Death reflects that the immediate 
cause of the veteran's death was renal cancer, and that a 
cerebral vascular accident was another significant 
condition which contributed to his death, but did not 
result in the underlying cause.  

3. The medical evidence does not reflect that the veteran's 
duodenal ulcer was cancerous or that it contributed in any 
way to his renal cancer.  

4. The preponderance of the evidence is against the 
appellant's claim that the veteran's cause of death was 
related to his service-connected duodenal ulcer, or 
otherwise related to service.  


CONCLUSION OF LAW

The veteran's death was not caused by his service-connected 
duodenal ulcer, or otherwise related to active service.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 1991
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.312 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record discloses that the veteran died at the 
VA Medical Center (VAMC) in Wilkes-Barre in July 1997.  His 
Certificate of Death indicates that the immediate cause of 
death was due to renal cancer.  Cerebral vascular accident is 
listed as another significant condition contributing to 
death, but not resulting in the underlying cause.  At the 
time of his death, the veteran was 74 years of age.  The 
Board also notes that, at the time of his death, the veteran 
was service connected for residuals of a duodenal ulcer, 
rated as 10 percent disabling from March 1955.  

As correctly set forth by the RO, the veteran's service 
medical records do not reflect any findings or diagnosis 
referable to renal cancer or an other renal disorder, or for 
cerebral vascular insufficiency.  A Report of Physical 
Examination (WD AGO Form 63), dated in February 1946, 
reflected the veteran's body systems, including his 
genitourinary organs, to be normal.  No physical defects were 
reported.  

Thereafter, in November 1946, following his release from 
service, the veteran was diagnosed with hypertrophied 
gastritis pylorus, with an active duodenal crater and 
associated duodenitis.  Treatment records from Mercy 
Hospital, dated in November 1946 and December 1946, noted 
that the veteran had his first attack of abdominal pain one 
month after discharge from service.  Subsequent Mercy 
Hospital treatment records, dated from January 1951 to July 
1951, noted continued treatment for epigastric pain and 
findings of a duodenal ulcer.  

In July 1952, the RO received a discharge summary from the VA 
medical facility in Wilkes-Barre, dated from May to June 
1952.  The examiner's findings included psychophysiological 
gastrointestinal reaction, moderate, treated, improved; and 
duodenal ulcer, active, mild.  In addition, on VA examination 
in December 1954 and December 1956, the veteran was diagnosed 
with residuals of a chronic duodenal ulcer.  

Thereafter, as noted above, in July 1997, the veteran 
expired.  

In August 1997, the appellant submitted  a VA Form 21-534 
(Application for Dependency and Indemnity Compensation) to 
the RO.  Along with her application she submitted additional 
documents, to include a Certificate of Service and a 
Statement of Service, which noted the veteran's various 
active duty for training periods while a reservist from March 
1958 to August 1974.  

In an August 1997 rating action, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  The appellant filed an NOD in October 1997, 
and reported that she had been told by doctors at the Wilkes-
Barre VAMC that the veteran had had a large, cancerous, open 
sore in his stomach.  She expressed the belief that the 
veteran's "stomach cancer" was related to his service-
connected duodenal ulcer.  

In October 1997, the RO received VAMC Wilkes-Barre medical 
records, dated in June and July 1997.  In particular, these 
records revealed that the veteran had suffered a 
cerebrovascular accident in November 1996 which had left him 
with dementia and left-sided hemiparesis.  Treatment records 
at the VAMC Wilkes-Barre in June 1997 noted the veteran's 
treatment for a duodenal ulcer and esophagitis, and in July 
1997 a CT (computed tomography) scan of his abdomen revealed 
a large left renal mass consistent with a necrotizing tumor.  

In November 1997, the RO received a VAMC Wilkes-Barre 
treatment record, along with Social Work Service notes, dated 
from February 1997 to May 1997.  In pertinent part, the 
February 1997 medical record noted the veteran's complaints 
of back pain, which made it difficult for him to sleep, and 
that he had lost 40 pounds since his November 1996 
cerebrovascular accident.  

In December 1997, the appellant submitted a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) to the RO, dated that same 
month, in which she, in relevant part, perfected her appeal 
as to service connection for the cause of the veteran's 
death.  In addition, she reported that, during the veteran's 
stay at the VAMC in Wilkes-Barre and the VAMC in Coatsville, 
the medical staff had asked her whether the veteran was 
suffering from cancer, because he exhibited symptoms of the 
disease, particularly his drop in weight and blood in his 
stool and urine.

In January 1998, the RO received a VAMC Coatesville discharge 
summary, dated from February 1997 to May 1997.  The discharge 
summary noted that the veteran had been brought to the 
facility because he could no longer be cared for at home due 
to his left hemiplegia, incontinence, and inability to 
perform activities of daily living (ADL) secondary to his 
cerebrovascular accident sustained in November 1996.  The 
discharge diagnosis was Axis I:  Depression; Axis II:  No 
diagnosis; Axis III:  Left hemiplegia secondary to right 
cerebrovascular accident in November 1996, dysphagia 
secondary to cerebrovascular accident, incontinence of bowel 
and bladder secondary to cerebrovascular accident, chronic 
peptic ulcer disease (service connected at 10 percent), 
benign prostatic hypertrophy, neurogenic bladder secondary to 
cerebrovascular accident, hypertension, degenerative joint 
disease of the knees, and a resolved urinary tract infection. 

That same month, January 1998, the RO received additional 
VAMC Coatesville medical records, associated with the 
veteran's hospital admission from February 1997 to May 1997.  
In particular, the veteran was noted to suffer from 
depression, to be on a pureed diet with thickened liquids, 
and to have undergone recreational therapy.  Treatment notes 
in April 1997 revealed the veteran's problems with chronic 
hematuria and blood clots in his bladder.  The veteran was 
subsequently transferred to the Northeast Veterans Center, in 
Scranton.

In May 1998, the RO received VAMC Wilkes-Barre medical 
records, some duplicative, dated from February 1997 to July 
1997.  These records noted the veteran's admission from the 
Northeast Veterans Center following a diagnosis of 
gastrointestinal bleeding along with melena/hematuria.  The 
veteran was subsequently transferred to the VAMC Wilkes-Barre 
nursing home.  In particular, an upper gastrointestinal 
endoscopy report, dated in June 1997, noted multiple erosions 
with superficial ulcerations at the distal esophagus.  The 
veteran's stomach was noted to evidence patchy erythema, with 
a deformed duodenal bulb, and no active bleeding.  The 
report's diagnoses were duodenal ulcer and esophagitis.  In 
addition, an echogram report, also dated in June 1997, 
revealed a large mass in the area of the left kidney.  The 
report noted that the structure was probably a tumoral mass 
with necrosis.  A subsequent CT scan of the abdomen revealed 
a large mass in the left abdomen, most likely due to 
malignancy, possibly related to the left kidney. 

Also in May 1998, the RO received a Mercy Hospital discharge 
summary and treatment records, dated in June 1997.  These 
reflected the veteran's treatment for right-side weakness and 
seizure activity, as well as acidosis.  

In June 1998, the RO received a statement from Peter Decker, 
M.D., dated in May 1998.  Dr. Decker reported that he had 
treated the veteran from 1989 to 1996, for hypertension, and 
that the veteran had also suffered a cerebrovascular 
accident.  In addition, Dr. Decker noted that the veteran had 
a gastric ulcer history, and that "this actually aggravated 
his current condition near the time of his demise as well."  
Furthermore, Dr. Decker reported that the veteran's gastric 
ulcer had been present for many years, according to the 
veteran's family, and it was "certainly likely that this was 
a co-morbid condition in [the veteran's] death."  

In October 1998, the RO sent a letter to Dr. Decker asking 
for a clarification of his statement, and requested that he 
explain in what way could the veteran's ulcer disease have 
accelerated the process of his renal cancer.  Dr. Decker was 
asked to provide a report of his findings and diagnoses.  The 
RO also contacted the appellant and asked for the names of 
medical personnel at the VAMC Wilkes-Barre whom she had 
described as having told her that the veteran had a cancerous 
open sore in his stomach.  

That same month, October 1998, the RO received a statement 
from the appellant, in which she reported that, on or about 
June 17, 1997, the veteran had undergone a "scope," to 
visualize his stomach and esophagus.  She noted that three 
doctors, whose names she could not recall, had come to the 
veteran's hospital room, and notified her that there was an 
"open sore internally from the stomach to the esophagus, and 
that it was cancer[ous]."  The appellant also stated that 
the veteran had been treated by Dr. Decker, but she had not 
seen that his treatment records had been considered in her 
claim.  

In December 1998, the RO sent a letter to the appellant, 
notifying her that Dr. Decker had not responded to its 
October 1998 request for records.  The letter noted that the 
appellant could assist in the effort to obtain the records by 
contacting the physician directly.  That same month, December 
1998, the appellant sent a duplicate copy of Dr. Decker's May 
1998 statement, which had already been received by the RO.  

II.  Analysis

The first question which must be addressed in the appeal is 
whether a well-grounded claim for the cause of the veteran's 
death has been presented.  If not, the application for 
service connection for the cause of the veteran's death must 
fail, and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals, prior to March 1, 1999) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).  See also Morton v. West, 12 Vet.App. 477, 480 
(1999).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death filed by a 
veteran's survivor, like a claim for service connection for 
disability by a living veteran, must be well grounded.  Darby 
v. Brown, 10 Vet.App. 243, 245 (1997); Johnson v. Brown, 8 
Vet.App. 423, 426 (1995).  The Court has further held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

As will be explained below, the Board finds, upon initial 
review, that there is sufficient evidence to establish a 
well-grounded claim in this case.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible under the law.  Tirpak v. Derwinski, 
supra.  

A review of the evidence reflects the veteran as having been 
service connected for a duodenal ulcer.  The certificate of 
death reported the primary cause of the veteran's death as 
renal cancer.  The appellant has reported that she was told 
by doctors, at the VAMC in Wilkes-Barre, that the veteran had 
an open sore internally in his stomach and that it was 
cancerous.  A statement from Dr. Decker noted that the 
veteran had a gastric ulcer history, and that "this actually 
aggravated his current condition near the time of his demise 
as well."  Furthermore, Dr. Decker reported that the 
veteran's gastric ulcer had been present for many years 
(apparently based upon what he was told by the veteran's 
family) and that it was "certainly likely that this was a 
co-morbid condition in [the veteran's] death."  Thus, when 
we consider the doctrine of reasonable doubt, we find the 
appellant has submitted evidence of a well-grounded claim.  
In particular, the appellant has presented a medical nexus 
opinion which reported that the veteran's service-connected 
disability played a role in his death.  

However, the finding of a well-grounded claim is not 
dispositive of the issue.  Once a claim is well grounded, the 
presumption that the opinion of a physician in favor of the 
veteran is entitled to full weight no longer applies, and the 
Board must determine the issue, in this instance, service 
connection for cause of the veteran's death, by weighing and 
balancing all the other evidence of record.  See Evans v. 
West, 12 Vet.App. 22, 30 (1998).  

Undertaking a merits analysis, we note that the veteran was 
not treated for renal cancer or any other type of renal 
disorder in service.  Nor did he not suffer a cerebrovascular 
accident in service.  In June 1997, the veteran's duodenal 
ulcer showed no signs of activity; he was found to suffer 
from esophagitis.  An upper gastrointestinal endoscopy report 
noted multiple erosions with superficial ulcerations at the 
distal esophagus, and the stomach evidenced patchy erythema, 
with a deformed duodenal bulb, and no active bleeding.  In 
July 1997, the veteran was found to have a large left renal 
mass, which was identified as a probable left renal cancer.  
Additional treatment records from the Wilkes-Barre and 
Coatesville VAMC's do not identify the veteran's duodenal 
ulcer as being active or cancerous, nor do they report it as 
having contributed in any way to the veteran's renal cancer, 
or, otherwise, to his death.  

With respect to the statement from Dr. Decker, the Board 
notes that the Court of Appeals for Veterans Claims has 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet.App. 185, 187 (1999).  In addition, the 
Court has also held that a physician's opinion, predicated 
upon on a history related by the claimant, can be no better 
than the facts alleged by the claimant.  See Elkins v. Brown, 
5 Vet.App. 474, 478 (1993); Reonal v. Brown, 5 Vet.App. 458, 
460-61 (1993); Swann v. Brown, 5 Vet.App. 229, 233 (1993).  

We are cognizant that Dr. Decker's statement, with respect to 
the role the veteran's duodenal ulcer might have played in 
his death, was not predicated upon any clinical data or other 
supportive rationale.  The RO requested that Dr. Decker 
further clarify his findings, but he failed to respond to 
that request.  As noted above in Bloom, without supportive 
evidence in his opinion to justify his findings, Dr. Decker's 
statement lacks probative value.  This is especially evident 
given that no other medical evidence of record supports Dr. 
Decker's conclusions, and that, in his statement he reported 
that he "followed" the veteran for hypertension, but did 
not report following him for a duodenal ulcer.  The Court has 
clearly held that an appellant cannot transform bare 
transcriptions of lay history, unenhanced by any medical 
comment, into competent medical evidence for the purposes of 
supporting a well-grounded claim.  LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).

We are also cognizant of the appellant's contentions that she 
was told by Wilkes-Barre VAMC doctors that the veteran 
suffered from a cancerous open sore in his stomach.  None of 
the medical records obtained from the VAMC in Wilkes-Barre, 
or the VAMC in Coatesville, supports the appellant's 
contention, and she has not otherwise provided evidence of 
these statements, nor has she been able to provide the names 
of the doctors who she asserts gave her this information.  
The Court has held that, "what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Furthermore, the appellant has not alluded to any other 
pertinent medical evidence that would help substantiate her 
claim.  

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to reach medical determinations without 
considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  
Having reviewed the medical records in this case, we can find 
none supporting the appellant's contention that the veteran's 
service-connected duodenal ulcer was cancerous, or that it 
contributed in any way to his renal cancer, or to his 
subsequent death.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


REMAND

With respect to the issue of entitlement to dependency and 
indemnity compensation benefits, under the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's death, 
claimed to have resulted from VA medical care, the Board 
must, regrettably, remand the matter to the RO for procedural 
due process reasons.

The chronology of the claim under section 1151 is as follows.  
In December 1997, the appellant submitted a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) to the RO, dated that same 
month, in which she not only perfected her appeal as to 
service connection for the cause of the veteran's death, but 
also initiated a claim for benefits, under 38 U.S.C.A. 
§ 1151, for the cause of death, by asserting "VAMC 
mistreatment."  In addition, she reported that, during the 
veteran's stays at the VAMC's in Wilkes-Barre and 
Coatesville, the medical staff had asked her whether the 
veteran was suffering from cancer, because he exhibited 
symptoms of the disease, particularly his drop in weight and 
blood in his stool and urine.  The appellant further reported 
that no action was taken and the delay "caused or hastened 
[the veteran's] death."  

That December 1997 communication was the first communication 
regarding a claim under section 1151.  The RO took action to 
develop the evidentiary record and, in due course, rendered a 
decision on the claim.  The present appeal as to this issue 
has been certified to the Board from a September 1999 
determination by a Decision Review Officer at the RO, which 
denied the veteran's claim.  That decision was issued in the 
September 1999 SSOC.

Later in September 1999, the appellant submitted a statement 
to the RO, in which she reported that her sister had been 
present when the doctors had informed her that the veteran 
had an open sore from his duodenal ulcer and it was 
cancerous.  The appellant also indicated that if a test, 
reportedly scheduled for March 1997, had taken place, the 
veteran's renal cancer would have been detected earlier.  

Had there been a previous RO decision on the section 1151 
issue, and had the appellant filed a notice of disagreement 
(NOD) with that decision, the Board would have discretion to 
construe the appellant's statement after the SSOC as a 
substantive appeal, and thus to find that the appellant had 
perfected an appeal on the issue, under 38 C.F.R. § 20.302(c) 
("If a Supplemental Statement of the Case covers issues that 
were not included in the original Statement of the Case, a 
Substantive Appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues.").  However, in this instance, there 
had been no RO decision as to the section 1151 claim prior to 
the September 1999 SSOC, so that document constituted the 
first decision, and the first notice thereof, received by the 
appellant.  As a result, there could have been no NOD filed 
as to that issue before September 1999.  Thus, we construe 
the appellant's September 1999 statement as her NOD with 
respect to the section 1151 claim.

The United States Court of Appeals for Veterans Claims has 
emphasized that the Board must be very observant of the 
chronological processes required to perfect appeals.  We note 
that --

38 U.S.C.A. § 7105 establishes a series of very 
specific, sequential, procedural steps that must 
be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) before a 
claimant may secure "appellate review" by the 
BVA.  Subsection (a) of that section establishes 
the basic framework for the appellate process, as 
follows:  "Appellate review will be initiated by 
a notice of disagreement [(NOD)] and completed by 
a substantive appeal after a statement of the case 
is furnished as prescribed in this section.  Each 
appellant will be accorded hearing and 
representation rights pursuant to the provisions 
of this chapter and regulations of the 
Secretary."  38 U.S.C.A. § 7105(a); see 38 C.F.R. 
§ 20.200 (1992) (to substantially the same 
effect).

In order to initiate review of an adverse AOJ 
decision, a claimant must file an NOD in writing 
with the AOJ within one year after "the date of 
mailing of notice of the result of initial review 
or determina-tion".  38 U.S.C.A. § 7105(b)(1). . 
. . If the claimant does file a timely NOD (or one 
accepted by the Secretary pursuant to his 
regulatory exception authority, then the AOJ is 
required to "take such development or review 
action as it deems proper".  38 U.S.C.A. § 
7105(d)(1).  If such action does not resolve the 
disagreement, the AOJ must prepare a Statement of 
the Case (SOC) which includes "[a] summary of the 
evidence in the case pertinent to the issue or 
issues with which disagreement has been 
expressed"; "[a] citation to pertinent laws and 
regulations and a discussion of how such laws and 
regulations affect the agency's decision"; and 
"[t]he decision on each issue and a summary of 
the reasons for such decision."  Ibid.  In order 
to "complete" or "perfect" the appeal, the 
claimant must then file a "formal appeal" 
(called a "Substantive Appeal" in VA 
regulations, 38 C.F.R. §§ 20.200, 20.202 (1992)) 
within sixty days after the date on which the SOC 
is mailed. 38 U.S.C.A. § 7105(d)(3).


Bernard v. Brown, 4 Vet.App. 384, 390-1 (1993) (West and case 
citations omitted).

We recognize that the RO, acting through the Decision Review 
Officer, was striving to streamline the claims process in 
providing the appellant with a decision, and, indeed, with an 
explication of the applicable substantive law, within the 
SSOC which was issued in September 1999.  That was a laudable 
effort, but, in view of the controlling procedural law, 
discussed above, we are constrained to hold that there was no 
NOD with respect to the section 1151 issue filed prior to 
that SSOC, and that, therefore, the appellant's statement 
received later that month constituted a timely-filed NOD with 
respect to that first notice of an adverse adjudication on 
her claim.  Accordingly, the appellant is entitled to be 
provided with an SOC, and to pursue the appellate process 
from that point forward.

Judicial precedent holds that the failure to issue an SOC 
after an NOD has been filed is a procedural defect requiring 
a remand.  Godfrey v. Brown, 7 Vet.App. 398, 408-10 (1995); 
see Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  However, 
an appeal shall thereafter be returned to the Board only if 
perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet.App. 93, 97 (1997).  See also In 
re Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) 
("absent an NOD, an SOC and a Form 1-9 [substantive appeal], 
the BVA was not required--indeed, it had no authority--to 
proceed to a decision") (citation omitted).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  As to the issue of entitlement to dependency 
and indemnity compensation benefits, under the 
provisions of 38 U.S.C.A. § 1151, for the cause of 
the veteran's death, claimed to have resulted from 
VA medical care, the RO should review the entire 
record, undertake any additional development and 
adjudication deemed necessary (e.g., determine 
whether the appellant's September 1999 statement 
warrants further development), and, if the 
determination remains unfavorable to the 
appellant, the RO should furnish her (and any 
representative, if she appoints one) with a 
Statement of the Case, in accordance with 38 
U.S.C.A. § 7105.

2.  Thereafter, the appellant and her 
representative (if any) should be given the 
opportunity to respond thereto, in order to 
perfect an appeal.  The RO should specifically 
notify the appellant that the appeal on any issue 
remaining denied will be returned to the Board, 
following the issuance of the Statement of the 
Case, only if it is perfected by the filing of a 
timely substantive appeal.


The case should be returned to the Board for further 
appellate consideration, if otherwise in order, following 
appropriate appellate procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to ensure due 
process of law. No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

